Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142550 & (9)                                                                                         Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ATTORNEY GENERAL,                                                                                        Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 142550
                                                                    COA: 301979
  54-A DISTRICT COURT JUDGE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is GRANTED, and this Court hereby assumes jurisdiction of the
  complaint for quo warranto. The parties having briefed the issues involved, we direct the
  Clerk to place this case on the May 2011 session calendar for argument and submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2011                       _________________________________________
         d0308                                                                 Clerk